 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VONTICALE YY 13

| wSs|ey

 

   

ee x

UNITED STATES OF AMERICA,
ORDER

v, |

19 CR 420 (VB)

DESTINY BISHOP,

Defendant. : |

woe e een enna annnnnnnmennnmnmnmnnen x |

The sentencing in this violation of supervised release matter is scheduled for August
18, 2021, at 3:30 p.m.

Accordingly, it is hereby ORDERED:

1. The sentencing will be conducted through Microsoft Teams. In advance of the
sentencing, Chambers will email all counsel with further information on how to access the
hearing. Those participating by video will click on the link or calendar invite to be provided by
Chambers. Only the Court, the defendant, defense counsel, and counsel for the government will
appear by video for the proceeding; all others will participate by telephone. Only one counsel
per party may participate by video. Co-counsel, members of the press, and the public may
access the audio feed of the conference by calling (917) 933-2166 and entering Conference ID
148 878 033#.

2. To optimize use of the Court’s videoconferencing technology, all participants
appearing by video must:

a, Use a web browser other than Microsoft Explorer to access Microsoft
Teams;

‘b. Use hard-wired internet or WiFi. If using WiFi, the device should be
positioned as close to the WiFi router as possible to ensure a strong signal.
(Weak signals may cause delays or dropped feeds.)

 

C. Minimize the number of others using the same WiFi router during the
conference.
3. If Microsoft Teams does not work well enough and the Court decides to transition
to its teleconference line, counsel and defendant should call (888) 363-4749 (toll free) or (215)
446-3662 and use Access Code 1703567. (Members of the press and public may call the same
number but will not be permitted to speak during the conference.)

Dated: May 3, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 

 
